              IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                       SOUTHERN DIVISION
                         No. 7:21-CV-97-D

ROSEMARY FEHIR,                           )
                               Plaintiff, )
                                          )       CONSENT PROTECTIVE
vs.                                       )      ORDER AND PROSPECTIVE
                                          )          SEALING ORDER
EQUIFAX INFORMATION SERVICES, )
LLC; EXPERIAN INFORMATION                 )
SOLUTIONS, INC.; AND TRANS                )
UNION LLC,                                )
                            Defendants. )
___________________________________       )

      The Parties having agreed to the following, and for good cause shown,

IT IS HEREBY ORDERED as follows:

1.    PURPOSES AND LIMITATIONS
      Disclosure and discovery activity in this action may involve production

of confidential, proprietary, or private personal identifying information such

as Social Security or taxpayer-identification numbers, dates of birth, names

of minor children, financial account numbers, home addresses, sensitive

information involving personal financial, medical, matrimonial, or family

matters, employment records of individuals, trade secrets, and other

confidential research, development, or commercial information, for which

special protection from public disclosure and from use for any purpose other

than prosecuting and defending this litigation may be warranted. The parties




        Case 7:21-cv-00097-D Document 29 Filed 09/21/21 Page 1 of 22
acknowledge that this Order does not confer blanket protections on all

disclosures or responses to discovery and that the protection it affords

extends only to the limited information or items that are entitled, under the

applicable legal principles, to treatment as confidential. Nothing in this

Order shall preclude any person or entity from disclosing or using, in any

manner or for any purpose, any information or document if that information

or document is lawfully obtained from a third party without confidentiality

restrictions.

2.    CONFIDENTIAL INFORMATION
      “Confidential Information” shall mean Social Security or taxpayer-

identification numbers; dates of birth; names of minor children; financial

account numbers; where appropriate, home addresses; sensitive information

involving personal financial, medical, matrimonial, or family matters;

employment records of individuals whether parties or non-parties; or trade

secrets and other confidential research, development, or commercial

information (regardless of how generated, stored or maintained). Parties and

non-parties may designate any Confidential Information supplied in any

form, or any portion thereof, as Protected Material (defined below) for

purposes of these proceedings. Such designation shall constitute a

representation to the Court that counsel believes in good faith that the

information (1) constitutes Confidential Information and (2) that there is



         Case 7:21-cv-00097-D Document 29 Filed 09/21/21 Page 2 of 22
good cause for the Confidential Information to be protected from public

disclosure. The parties and non-parties shall make a good faith effort to

designate information so as to provide the greatest level of disclosure

possible, but still preserve confidentiality as appropriate.

3.    DEFINITIONS
      3.1      Party: any party to this action, including all of its officers,

directors, consultants, retained experts, and outside counsel (and their

support staff).

      3.2      Non-party: any individual, corporation, association, or other

natural person or entity other than a party.

      3.3      Disclosure or Discovery Material: all items or information,

regardless of the medium or manner generated, stored, or maintained

(including, among other things, testimony, transcripts, or tangible things)

that are produced or generated in disclosures or responses to discovery in this

matter.

      3.4      Receiving Party: a Party that receives Disclosure or Discovery

Material from a Producing Party.

      3.5      Producing Party: a Party or Non-party that produces Disclosure

or Discovery Material in this action.

      3.6      Designating Party: a Party or Non-party that designates

            information or items that it produces in disclosures or in responses to



          Case 7:21-cv-00097-D Document 29 Filed 09/21/21 Page 3 of 22
discovery as Protected Material. The Party or Non-party designating

information or items as Protected Material bears the burden of establishing

good cause for the confidentiality of all such information or items.

      3.7   Protected Material: any Disclosure or Discovery Material that is

designated by a Party or Non-party as “CONFIDENTIAL” according to

paragraphs 1 and 6, unless the Receiving Party challenges the confidentiality

designation and (a) the Court decides such material is not entitled to

protection as confidential; (b) the Designating Party fails to apply to the

Court for an order designating the material “CONFIDENTIAL” within the

time period specified below; or (c) the Designating Party withdraws its

confidentiality designation in writing.

      3.8   Outside Counsel: attorneys who are not employees of a Party but

who are retained to represent or advise a Party in this action.

      3.9   House Counsel: attorneys who are employees of a Party.

      3.10 Counsel (without qualifier): Outside Counsel and House Counsel

(as well as their support staffs).

      3.11 Expert: a person with specialized knowledge or experience in a

matter pertinent to the litigation who has been retained by a Party or

its/her/his counsel to serve as an expert witness or as a consultant in this

action and who is not: (a) a past or a current employee of a Party; (b) a past or

a current employee of a competitor of a Party; or (c) at the time of retention,



         Case 7:21-cv-00097-D Document 29 Filed 09/21/21 Page 4 of 22
anticipated to become an employee of a Party or a competitor of a Party. This

definition includes a professional jury or trial consultant retained in

connection with this litigation.

      3.12 Professional Vendors: persons or entities that provide litigation

support services (e.g., photocopying; videotaping; translating; preparing

exhibits or demonstrations; organizing, storing, retrieving data in any form

or medium; etc.) and their employees and subcontractors.

4.    SCOPE

      The protections conferred by this Stipulation and Order cover not only

Protected Material (as defined above), but also expert reports, deposition

testimony, conversations, or presentations by parties or counsel to or in court

or in other settings that reveal Protected Material.

5.    DURATION

      Even after the termination of this litigation, the confidentiality

obligations imposed by this Order shall remain in effect until a Designating

Party agrees otherwise in writing or a court order otherwise directs.

6.    DESIGNATING PROTECTED MATERIAL

      6.1   Exercise of Restraint and Care in Designating Material for

Protection. Each Party or Non-party that designates information or items for

protection under this Order must use good faith efforts to limit any such

designation to specific material that qualifies as Confidential Information. A




        Case 7:21-cv-00097-D Document 29 Filed 09/21/21 Page 5 of 22
Designating Party must use good faith efforts to designate for protection only

those parts of material, documents, items, or oral or written communications

that qualify as Confidential Information - so that other portions of the

material, documents, items, or communications for which protection is not

warranted are not swept unjustifiably within the ambit of this Order.

      Mass, indiscriminate, or routine designations are strictly prohibited.

Designations that are shown to be clearly unjustified, or that have been made

for an improper purpose (e.g., to unnecessarily encumber or retard the case

development process, or to impose unnecessary expenses and burdens on

other parties), may subject the Designating Party to sanctions upon

appropriate motion to the Court.

      If it comes to a Party’s or a Non-party’s attention that information or

items that it designated for protection do not qualify for protection, that

Party or Non-party must promptly notify all other parties that it is

withdrawing the mistaken designation.

      All documents, transcripts, or other materials subject to this Order,

and all information derived therefrom (including, but not limited to, all

testimony, deposition, or otherwise, that refers, reflects or otherwise

discusses any information designated Confidential hereunder), shall not be

used, directly or indirectly, by any person for any business, commercial or

competitive purposes or for any purpose whatsoever other than solely for the



        Case 7:21-cv-00097-D Document 29 Filed 09/21/21 Page 6 of 22
preparation and trial of this action in accordance with the provisions of this

Order.

      6.2     Manner and Timing of Designations. Except as otherwise

provided in this Order (see, e.g., second paragraph of section 6.2(a), below), or

as otherwise stipulated or ordered, material that qualifies for protection

under this Order must be clearly so designated before the material is

disclosed or produced.

      Designation in conformity with this Order requires:

      a.      For information in documentary form (apart from transcripts of

depositions), the Producing Party must affix the legend “CONFIDENTIAL” at

the bottom of each page that contains protected material. If only a portion or

portions of the material on a page qualifies for protection, the Producing

Party also must clearly identify the protected portion(s) (e.g., by making

appropriate markings in the margins, but not over text).

      A Party or Non-party that makes original documents or materials

available for inspection need not designate them for protection until after the

inspecting Party has indicated which material it would like copied and

produced. During the inspection and before the designation, all of the

material made available for inspection shall be deemed Protected Material.

After the inspecting Party has identified the documents it wants copied and

produced, the Producing Party must determine which documents, or portions



           Case 7:21-cv-00097-D Document 29 Filed 09/21/21 Page 7 of 22
thereof, qualify for protection under this Order, then, before producing the

specified documents, the Producing Party must affix the legend

“CONFIDENTIAL” at the bottom of each page that contains Protected

Material. If only a portion of the material on a page qualifies for protection,

the Producing Party also must clearly identify the protected portion(s) (e.g.,

by making appropriate markings in the margins, but not over text).

      b.      For testimony given in deposition, the Party or Non-party

offering or sponsoring the testimony must identify on the record, before the

close of the deposition, all protected testimony. The Party or Non-party that

sponsors, offers, or gives the testimony may invoke on the record (before the

deposition is concluded) a right to have up to 30 days following preparation

and delivery of the preliminary transcript to identify the specific portions of

the testimony as to which protection is sought. Only those portions of the

testimony that are appropriately designated for protection within the 30 days

following preparation and delivery of the preliminary transcript shall be

covered by the provisions of this Stipulated Protective Order. Nothing in this

Order shall prevent a party from disclosing the preliminary transcript as

detailed in Section 8.2, provided that, where applicable under Section 8.2, the

individual to whom the preliminary transcript is disclosed has signed the

“Acknowledgment and Agreement to Be Bound by Protective Order” (Exhibit

A).



           Case 7:21-cv-00097-D Document 29 Filed 09/21/21 Page 8 of 22
      Transcript pages containing Protected Material must be separately

bound by the court reporter, who must affix to the bottom of each such page

the legend “CONFIDENTIAL” as instructed by the Party or Non-Party

offering or sponsoring the witness or presenting the testimony. If only a

portion of the material on a page qualifies for protection, the Producing Party

also must clearly identify the protected portion(s) (e.g., by making

appropriate markings in the margins, but not over text).

      Nothing in this Order shall prevent a party from using at trial any

information or materials designated “CONFIDENTIAL.”

      c.      For information produced in some form other than documentary,

and for any other tangible items, the Producing Party must affix in a

prominent place on the exterior of the container or containers in which the

information or item is stored the legend “CONFIDENTIAL.” If only portions

of the information or item warrant protection, the Producing Party, to the

extent practicable, shall also identify the protected portions in such a way

that does not interfere with the viewing of the evidence.

      6.3     Inadvertent Failures to Designate. If timely corrected, an

inadvertent failure to designate qualified information or items as

“CONFIDENTIAL” does not, standing alone, waive the Designating Party’s

right to secure protection under this Order for such material. If material is

appropriately designated as “CONFIDENTIAL” after the material was



           Case 7:21-cv-00097-D Document 29 Filed 09/21/21 Page 9 of 22
initially produced, the Receiving Party, on timely notification of the

designation, must make reasonable efforts to assure that the material is

treated in accordance with the provisions of this Order.

      6.4     Inadvertent Production of Privileged Information. If a party,

through inadvertence, produces or provides material that it believes is

subject to a claim or attorney-client privilege, work product immunity, or any

other privilege or immunity, the Producing Party may give written notice to

the Receiving Party that the material is subject to a specific privilege or

immunity and request that the material be returned to the Producing Party.

The Receiving Party shall return the material immediately, or, if

circumstances prevent immediate return, at such specific time as agreed

upon between the Producing and Receiving Parties. Return of the material

shall not constitute an admission or concession, or permit any inference that

the returned material is, in fact, properly subject to a claim of any privilege

or immunity, nor shall it foreclose any party from moving the Court for an

order that such document or thing has been improperly designated or should

be producible for any reason, including a waiver caused by the inadvertent

production.

7.    CHALLENGING CONFIDENTIALITY DESIGNATIONS

      7.1     Timing of Challenges. Unless a prompt challenge to a

Designating Party’s confidentiality designation is necessary to avoid



        Case 7:21-cv-00097-D Document 29 Filed 09/21/21 Page 10 of 22
foreseeable substantial unfairness, unnecessary economic burdens, or a later

significant disruption or delay of the litigation, a Party does not waive its

right to challenge a confidentiality designation by electing not to mount a

challenge promptly after the original designation is disclosed.

      7.2   Meet and Confer. A Party that elects to initiate a challenge to a

Designating Party’s confidentiality designation must do so in good faith and

must begin the process by conferring directly with counsel for the

Designating Party. In conferring, the Challenging Party must explain the

basis for its belief that the confidentiality designation was not proper and

must give the Designating Party ten (10) days to review the designated

material, to reconsider the circumstances, and, if no change in designation is

offered, to explain the basis for the chosen designation. A Challenging Party

may proceed to the next stage of the challenge process only if it has engaged

in this meet and confer process first.

      7.3   Formal Challenge to Designation. If, after engaging in the meet

and confer process, a Challenging Party still contends that a confidentiality

designation was not proper, the Challenging Party may at any time give

written notice by way of a letter to the Designating Party stating its objection

to the confidentiality designation. The Designating Party has twenty-five (25)

days from receipt of such written notice to apply to the Court for an order

specifically designating the Disclosure or Discovery Material at issue as



        Case 7:21-cv-00097-D Document 29 Filed 09/21/21 Page 11 of 22
“Protected Material.” The Party seeking such an order has the burden of

establishing good cause for the Disclosure or Discovery Material to be treated

as “Protected Material.”

      7.4     Treatment of Information While Challenge is Pending.

Notwithstanding any challenge to the designation of Disclosure or Discovery

Material as Protected Material, all materials designated as such must be

treated as such and subject to this order until one of the following occurs:

      a.      the Designating Party withdraws its confidentiality designation

in writing;

      b.      the Designating Party fails to apply to the Court for an order

designating the material Protected Material within the time period specified

above after receipt of a written challenge to such designation; or

      c.      the Court decides the material at issue is not subject to protection

as Protected Material.

8.    ACCESS TO AND USE OF PROTECTED MATERIAL

      8.1     Basic Principles. A Receiving Party may use Protected Material

that is disclosed or produced by another Party or by a Non-party in

connection with this case only for prosecuting, defending, or attempting to

settle this litigation. Such Protected Material may be disclosed only to the

categories of persons and under the conditions as are described herein. When




           Case 7:21-cv-00097-D Document 29 Filed 09/21/21 Page 12 of 22
the litigation has been terminated, a Receiving Party must comply with the

provisions of section 12, below (FINAL DISPOSITION).

      Protected Material must be stored and maintained by a Receiving

Party at a location and in a secure manner that ensures that access is limited

to the persons authorized under this Order.

      8.2     Disclosure of Protected Material.

      a.      Unless otherwise ordered by the Court or permitted in writing by

the Designating Party, a Receiving Party may disclose any information or

item designated “CONFIDENTIAL” only to:

              8.2.a.1 Outside Counsel of any Party in this action, including

      associated personnel necessary to assist Outside Counsel in these

      proceedings, such as litigation assistants, paralegals, and secretarial

      and other clerical personnel;

              8.2.a.2 Parties to this litigation and their officers, directors, and

      employees (including House Counsel) to whom disclosure is reasonably

      necessary for this litigation;

              8.2.a.3 Experts (as defined in this Order) of the Receiving Party,

      including associated personnel necessary to assist Experts in these

      proceedings, such as litigation assistants, paralegals, and secretarial

      and other clerical personnel, so long as such Expert has signed the




           Case 7:21-cv-00097-D Document 29 Filed 09/21/21 Page 13 of 22
“Acknowledgment and Agreement to Be Bound by Stipulated Protective

Order” (Exhibit A);

      8.2.a.4 the Court, including associated personnel necessary to

assist the Court in its functions, and the jury;

      8.2.a.5 litigation support services, including outside copying

services, court reporters, stenographers, videographers, or companies

engaged in the business of supporting computerized or electronic

litigation discovery or trial preparation, retained by a Party or its

counsel for the purpose of assisting that Party in these proceedings, for

whom a company representative has signed the “Acknowledgment and

Agreement to Be Bound by Protective Order” (Exhibit A);

      8.2.a.6 other professional vendors to whom disclosure is

reasonably necessary for this litigation and for whom a company

representative has signed the “Acknowledgment and Agreement to Be

Bound by Stipulated Protective Order” (Exhibit A);

      8.2.a.7 any actual or potential witness in the action who has

signed the “Acknowledgment and Agreement to Be Bound by

Stipulated Protective Order” (Exhibit A), provided that counsel

believes, in good faith, that such disclosure is reasonably necessary for

the prosecution or defense of these proceedings. Pages of transcribed

deposition testimony or exhibits to depositions that reveal Protected



  Case 7:21-cv-00097-D Document 29 Filed 09/21/21 Page 14 of 22
Material must be separately bound by the court reporter and may not

be disclosed to anyone except as permitted herein;

      8.2.a.8 the author of the document or the original source of the

information;

      8.2.a.9 counsel for issuers of insurance policies under which any

issuer may be liable to satisfy part or all of a judgment that may be

entered in these proceedings or to indemnify or reimburse payments or

costs associated with these proceedings and who has signed the

“Acknowledgment and Agreement to Be Bound by Stipulated Protective

Order” (Exhibit A);

      8.2.a.10 any mediator or arbitrator appointed by the Court or

selected by mutual agreement of the parties and the mediator or

arbitrator’s secretarial and clerical personnel, provided that a company

representative for the mediator or arbitrator has signed the

“Acknowledgment and Agreement to Be Bound by Stipulated Protective

Order” (Exhibit A);and

      8.2.a.11 any other person as to whom the Producing Party has

consented to disclosure in advance and in writing, on notice to each

Party hereto.




 Case 7:21-cv-00097-D Document 29 Filed 09/21/21 Page 15 of 22
9.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
      PRODUCED IN OTHER LITIGATION

      If a Receiving Party is served with a subpoena or an order issued in

other litigation that would compel disclosure of any information or items

designated in this action as “CONFIDENTIAL,” the Receiving Party must so

notify the Designating Party, in writing (by e-mail or fax, if possible) within

three (3) court days after receiving the subpoena or order. Such notification

must include a copy of the subpoena or court order.

      The Receiving Party also must immediately inform in writing the Non-

Party who caused the subpoena or order to issue in the other litigation that

some or all the material covered by the subpoena or order is the subject of

this Protective Order. In addition, the Receiving Party must deliver a copy of

this Stipulated Protective Order promptly to the Non-Party in the other

action that caused the subpoena or order to issue.

10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
      If a Receiving Party learns that, by inadvertence or otherwise, it has

disclosed Protected Material to any person or in any circumstance not

authorized under this Stipulated Protective Order, the Receiving Party must

immediately (a) notify in writing the Designating Party of the unauthorized

disclosures, (b) use its best efforts to retrieve all copies of the Protected

Material, (c) inform the person or persons to whom unauthorized disclosures




        Case 7:21-cv-00097-D Document 29 Filed 09/21/21 Page 16 of 22
were made of all the terms of this Order, and (d) request such person or

persons to execute the “Acknowledgment and Agreement to Be Bound by

Stipulated Protective Order” that is attached hereto as Exhibit A.

11.   FILING PROTECTED MATERIAL

      11.1 Without written permission from the Designating Party or a

court order secured after appropriate notice to all interested persons, a Party

may not file in the public record in this action any Protected Material in

support of discovery-related motions. A Party must seek to file any Protected

Material used in support of a discovery-related motion or a dispositive motion

under seal. In seeking to file Protected Material under seal, a Party must

comply with applicable law and the proceedings outlined in Subsection 11.2.

The fact that Discovery Material has been designated as “CONFIDENTIAL”

shall not be admissible as evidence that the Material in fact contains

Confidential Information entitled to protection from disclosure under the law.

      11.2 Procedure for Filing Protected Material Under Seal.

      Before   filing   any    information    that    has   been     designated

"CONFIDENTIAL INFORMATION" with the Court, or any pleadings, motions

or other papers that disclose any such information, counsel shall confer with

counsel for the party that produced the information so designated about how

it should be filed. If the party that produced the information so designated

desires that the materials be filed under seal, then the filing party shall file



        Case 7:21-cv-00097-D Document 29 Filed 09/21/21 Page 17 of 22
the materials in accordance with Local Civil Rule 79.2, EDNC, with notice

served upon the producing party. The filing of the materials under seal shall

not be binding on the Court, however. Within 10 days of service of such notice,

the party desiring that the materials be maintained under seal shall file with

the Court a Motion to Seal and supporting memorandum of law specifying the

interests which would be served by restricting public access to the information.

The party that initially filed the materials need not file any such Motion to

Seal or otherwise defend another party's desire that the materials remain

sealed. The Court will grant the Motion to Seal only after providing adequate

notice to the public and opportunity for interested parties to object, after

carefully weighing the interests advanced by the movant and those interests

favoring public access to judicial documents and records, and upon finding that

the interests advanced by the movant override any common law or

constitutional right of public access which may attach to the information.

Documents submitted under seal in accordance with this paragraph will

remain under seal pending the Court's ruling. If the party desiring that the

information be maintained under seal does not timely file a Motion to Seal,

then the materials will be deemed unsealed, without need for order of the

Court.




         Case 7:21-cv-00097-D Document 29 Filed 09/21/21 Page 18 of 22
12.   FINAL DISPOSITION

      The terms of this Protective Order shall survive and remain in full

force and effect after the termination of this litigation. Within sixty (60) days

after final conclusion of all aspects of this litigation, including any appeal by

any party, all Protected Material and all copies of the same (other than those

filed with the Court) shall be returned to the Designating Party or, at the

option of the Designating Party, destroyed; provided, however, that counsel

for the parties shall be entitled to retain documents to the extent reasonably

necessary to preserve a file on this litigation for purposes of compliance with

applicable state bar rules of professional conduct and counsel’s malpractice

carrier requirements. Any such archival copies that contain or constitute

Protected Material remain subject to this Protective Order as set forth in

Section 5 (DURATION), above.

13.   MISCELLANEOUS
      13.1 Right to Party’ s Own Documents. Nothing herein shall affect or

restrict the rights of any party with respect to its own documents or to the

information obtained or developed independently of documents, transcripts

and materials afforded confidential treatment pursuant to this Order.

      13.2 Right to Further Relief. Nothing in this Order abridges the right

of any person to seek its modification by the Court in the future.




        Case 7:21-cv-00097-D Document 29 Filed 09/21/21 Page 19 of 22
Case 7:21-cv-00097-D Document 29 Filed 09/21/21 Page 20 of 22
                         SEYFARTH SHAW LLP
                         121 West Trade Street
                         Suite 2020
                         Charlotte, NC 28202
                         egoemann@seyfarth.com
                         Telephone: (704) 925-6026
                         Facsimile: (704) 946-6083
                         Counsel for Equifax
                         Information Services, LLC

                         /s/ Pamela W. McAfee
                         Pamela W. McAfee
                         N.C. Bar No. 21096
                         Ellis & Winters LLP
                         4131 Parklake Ave. Suite 400
                         Raleigh, NC 27612
                         Email: pam.mcafee@elliswinters.com
                         Counsel for Experian
                         Information Solutions, Inc.

                         /s/ Robert C. deRosset
                         ROBERT C. deROSSET
                         N.C. State Bar # 27656
                         CHRISTY DUNN
                         N.C. State Bar # 54816
                         YOUNG MOORE AND HENDERSON P.A.
                         Attorneys for Trans Union LLC
                         3101 Glenwood Avenue, Suite 200
                         Raleigh, NC 27612
                         Ph: 919-782-6860
                         Fax: 919-782-6753
                         Email: bob.derosset@youngmoorelaw.com
                                christy.dunn@youngmoorelaw.com
                         Counsel for Trans Union LLC




Case 7:21-cv-00097-D Document 29 Filed 09/21/21 Page 21 of 22
Case 7:21-cv-00097-D Document 29 Filed 09/21/21 Page 22 of 22
